DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-11 and 22-24 are pending in the application.  Claims 12-22 have been canceled.  Claims 22-24 are new.  Claims 1-3, 5, and 8-11 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denham et al. (US 2011/0264141 A1) (“Denham”).
Regarding claim 1, Denham discloses (Figure 1) a surgical construct (10) comprising: a first peripheral strand (12; paragraphs 0040 and 0049) separate from a second peripheral strand (14; paragraphs 0040 and 0049); and at least one filament (16) coupled to the first and second peripheral strands, the at least one filament passing through or around the first and second peripheral strands at least one time and at 
Regarding claim 2, Denham discloses (Figure 1) that the at least one filament (16) passes through or around the first and second peripheral strands (12, 14) a plurality of times.
Regarding claim 3, Denham discloses (Figure 1) that the first peripheral strand (12) and the second peripheral strand (12) extend in a first direction, and the second peripheral strand is separate from the first peripheral strand and extending in a plane laterally spaced from the first peripheral strand.
Regarding claim 4, Denham discloses (Figure 1) that the at least one filament (16) extends in a second direction which is different from the first direction.
Regarding claim 5, Denham discloses that when the first peripheral strand (12) is spread apart from the second peripheral strand (12), the web is capable of expanding in at least one dimension (pulling peripheral strands 12, 14 apart would expand the loops 74, 76 that form the web).
Regarding claim 7, Denham discloses (Figure 1) that the web (74, 76) is capable of spreading (pulling the peripheral strands 12, 14 apart would expand the loops that form the web) and being tensioned (paragraph 0046).
	Regarding claim 8, Denham discloses (Figure 1) that the at least one filament (16) passes through the first peripheral strand (at 30, 32), extends to the second peripheral strand, passes through the second peripheral strand (at 60, 62), back to the first peripheral strand, passes through the first peripheral strand (at 34) and then back to the second peripheral strand, for the plurality of times.

Regarding claim 10, Denham discloses (Figure 1) that the at least one filament (16) forms at least one loop (74) extending between the first peripheral strand (12) and the second peripheral strand (14).
Regarding claim 11, Denham discloses that the at least one filament (16) is securely fixed to at least one of the first and second peripheral strands by knotting (paragraph 0057).
Regarding claim 22, Denham discloses (Figure 1) that each of the first peripheral strand (12) and the second peripheral strand (14) is a suture tape (paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino et al. (US 2007/0288023 A1) (“Pellegrino”) in view of Denham et al. (US 2011/0264141 A1) (“Denham”).
Regarding claims 1 and 6, Pellegrino discloses (Figure 1C) a surgical construct comprising: a first peripheral strand (26) separate from a second peripheral strand (28); and at least one filament (29) coupled to the first and second peripheral strands to form 
In the same field of endeavor, Denham teaches (Figures 1-5) a surgical construct comprising first and second peripheral strands (12, 14) and at least one filament (16) forming a web between the first and second peripheral strands by passing through or around the first and second peripheral strands at least one time at multiple locations.  Denham teaches that the surgical construct can be assembled or formed and the peripheral strands (12, 14) coupled by passing the suture member (16) through the walls (20, 50) and the passages (22, 52) in a predetermined manner (paragraph 0044).  Denham teaches that the peripheral members (12, 14) can be made from a No. 5 size braided suture and the at least one filament (16) can be made from a No. 1 size suture.  The apertures (30, 32, 34, 36, 38, 40) and the apertures (60, 62, 64, 66) can be defined by voids between two or more fibers of the woven fabric of the braided suture forming the peripheral strands. In this way, the apertures (30, 32, 34, 36, 38, 40, 60, 62, 64, 66) can be present without breaking the weave (paragraph 0049). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple the at least one filament forming the mesh disclosed by Pellegrino to the first and second peripheral strands by passing the at least one filament through the first and second peripheral strands at least one .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Denham et al. (US 2011/0264141 A1) (“Denham”) in view of Sullivan (US 2013/0096611 A1).
Regarding claim 23, Denham discloses that the peripheral strands can be made from various resorbable and non-resorbable bio-compatible materials including, but not limited to, polymeric materials such as polyester, polyethylene, and polypropylene, and natural materials such as cotton and silk (paragraph 0039).  However, Denham fails to explicitly disclose each of the first peripheral strand and the second peripheral strand being formed of ultrahigh molecular weight polyethylene.  
In the same field of endeavor, Sullivan teaches that a strand (30) formed of an ultrahigh molecular weight polyethylene (UHMWPE) suture is a preferred material as this material allows easy splicing and is a high-strength material (paragraph 0129).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first peripheral strand and the second peripheral strand being formed of ultrahigh molecular weight polyethylene because it is a high-strength material, as taught by Sullivan.  Additionally, this material will allow easy passage of the filament through the strands during In re Leshin, 125 USPQ 416.
Regarding claim 24, Denham discloses that the peripheral strands can be made from various resorbable and non-resorbable bio-compatible materials including, but not limited to, polymeric materials such as polyester, polyethylene, and polypropylene, and natural materials such as cotton and silk (paragraph 0039).  However, Denham fails to explicitly disclose each of the first peripheral strand and the second peripheral strand consists essentially of ultrahigh molecular weight polyethylene.  
In the same field of endeavor, Sullivan teaches that a strand (30) formed of an ultrahigh molecular weight polyethylene (UHMWPE) suture is a preferred material as this material allows easy splicing and is a high-strength material (paragraph 0129).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first peripheral strand and the second peripheral strand to consist essentially of ultrahigh molecular weight polyethylene because it is a high-strength material, as taught by Sullivan.  Additionally, this material will allow easy passage of the filament through the strands during formation of the construct (Sullivan, paragraph 0129).  Further, “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.”  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771